Filed 11/17/22 P. v. Stewart CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
            SECOND APPELLATE DISTRICT
                   DIVISION FOUR



   THE PEOPLE,                                                  B314146

          Plaintiff and Respondent,                             Los Angeles County
                                                                Super. Ct. No. A364692
          v.

   CARLETHA ANN STEWART,

          Defendant and Appellant.



       APPEAL from an order of the Superior Court of Los
 Angeles County, Mark K. Hanasono, Judge. Affirmed.
       Paul Kleven, under appointment by the Court of Appeal,
 for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
 Assistant Attorney General, Susan Sullivan Pithey, Senior
 Assistant Attorney General, David E. Madeo and Nicholas J.
 Webster, Deputy Attorneys General, for Plaintiff and
 Respondent.
                       INTRODUCTION

       In 1980, defendant and appellant Carletha Stewart
planned the robbery of a Bob’s Big Boy Restaurant that resulted
in the execution-style murder of four people in the restaurant’s
walk-in freezer. Stewart pled guilty to numerous crimes,
including four counts of first degree murder. In 2019, Stewart
filed a petition for recall and resentencing under former Penal
Code section 1170.95.1 After conducting an evidentiary hearing,
the trial court denied her petition, concluding beyond a
reasonable doubt she was a major participant in the robbery
underlying her murder convictions who acted with reckless
indifference to human life. On appeal, Stewart argues the trial
court’s determination is unsupported by substantial evidence. We
affirm.
                 PROCEDURAL BACKGROUND

      In 1983, Stewart pled guilty to four counts of first degree
murder (§ 187, subd. (a)), eight counts of robbery (§ 211), seven
counts of assault with a deadly weapon (§ 245, subd. (a)), and one
count of conspiracy to commit robbery (§ 182). The trial court
sentenced her to 25 years to life in state prison.
      In 2019, Stewart filed a petition for resentencing under
section 1172.6. The trial court appointed counsel on Stewart’s
behalf, issued an order to show cause, and ordered an evidentiary
hearing. After conducting the evidentiary hearing, the trial court


1     All undesignated statutory references are to the Penal
Code. Effective June 30, 2022, the Legislature renumbered
section 1170.95 to section 1172.6. (Stats. 2022, ch. 58, § 10.)
There were no substantive changes to the statute. All further
references to the statute will be to the new section number.




                                 2
issued a written order denying relief, concluding the prosecution
had proven beyond a reasonable doubt Stewart was a major
participant in the robbery who acted with reckless indifference to
human life.
      Stewart timely appealed.

                 FACTUAL BACKGROUND2

   A. After being fired from a Bob’s Big Boy Restaurant,
      Stewart threatened to cool off the manager “in the
      freezer”

      In 1980, Stewart worked as a waitress at a Bob’s Big Boy
Restaurant on La Cienega in Los Angeles (“the restaurant”). She
was fired and subsequently attempted to sue the restaurant.
Later that year, Stewart came to the restaurant to try to get her
job back. Rodell Mitchell was a night manager who had
previously supervised Stewart. He told her he would not rehire
her.
      Stewart sat at the counter and joked with her friend,
another waitress, Brenda Givens. Mitchell believed Stewart was
trying to aggravate him. He told her she had to leave because she
was distracting Givens from her work, and she could only stay if
she was a customer. Stewart went behind the counter, where only
employees were supposed to go. When she retrieved crackers,
Mitchell asked her to stop and said she had to pay for them. She
replied he would have to make her. Mitchell said he would throw
her out. Stewart replied in a “joking sense” that she would “take


2     The following information is taken from the preliminary
hearing of Stewart and one of her accomplices, Ricky Sanders, as
well as from Stewart’s guilty plea and sentencing hearing.




                                3
[him] in the freezer and cool [him] off.” He remembered the
incident only because he later learned people were killed in the
freezer.

   B. Stewart attempted to recruit others to rob the
      restaurant

      In August 1980, Stewart, Bruce Woods, and a person
identified as “Connie” were driving in a car. Stewart said “she
had it set up” to rob the restaurant and asked if Woods and
Connie would like to help. It sounded to Woods like Stewart “had
the whole thing planned.” She needed someone to “take down
Bob’s.” She did not want to rob it herself because the employees
knew her, but she said she would tell them where everything in
the restaurant was. Woods and Connie declined to help.

   C. Stewart warned Givens not to go to work to avoid
      getting hurt during a robbery, then attempted to rob
      the restaurant with Freeman and Sanders

       In September 1980, Givens (Stewart’s friend who worked at
the restaurant) went to the county jail to visit her boyfriend. She
saw Stewart there. Stewart said she was glad to see Givens.
When Givens asked why, Stewart said, “Because they are going
to rob Bob’s tonight and I don’t want you hurt.” Givens did not
inquire further. Givens went to work and told her coworkers,
including her manager Mitchell, what Stewart told her about the
robbery. She told Mitchell someone might be hurt.
       Andre Gilchrist went to Stewart’s house that night and
discussed robbing the restaurant with Stewart. Gilchrist had
known Stewart for many years, and they had previously been in a
relationship. When Gilchrist arrived at Stewart’s house, Stewart
asked him if he would tell anyone what she told him, and he said




                                4
he would not. Stewart told him that Franklin Freeman (Stewart’s
cousin) and Ricky Sanders (Stewart’s boyfriend) were going to rob
the restaurant that night at closing time. She “told them what
time to go,” where the money was kept, and that there were two
safes in the restaurant. She said that she told Freeman and
Sanders about the “inside workings” of the restaurant. Stewart
tried to call Freeman, but she could not reach him.
       Stewart then drove herself and Gilchrist to the restaurant.
On the way there, Gilchrist got “the shakes.” They noticed that
the streets near the restaurant were blocked by the police. An
unrelated murder had occurred in the area. They arrived at the
restaurant and sat inside, drinking coffee. Gilchrist thought the
robbery was not going to occur until later in the evening, after
they left.
       Stewart asked the waitresses who was working, how many
managers were there, and who would be there during closing.
They had been at the restaurant for about 45 minutes when
Stewart got up and said she was going to call Freeman. Stewart
wondered about Freeman and Sanders’s whereabouts. She
worried they had been caught. Mitchell, the restaurant’s
manager, saw her get up to use the phone multiple times. Givens
was also working at the restaurant that night.
       At some point, police came into the restaurant to inquire
about the unrelated murder that was being investigated nearby.
Mitchell informed them of Stewart’s statements to Givens, but
the police did not act on his complaint because of their other
investigation.
       Gilchrist and Stewart left when the restaurant was being
closed, around 1:30 a.m. Twenty minutes after they left, Stewart




                                5
called Givens at the restaurant and asked her when she was
going to leave. Givens said she did not know.
       After the restaurant had closed, Stewart came back and
repeatedly asked to come inside. She made these requests in a
joking manner and tugged at the door. She asked if she could
take Givens home with her, and Mitchell advised Givens against
it. Stewart finally left. Because the restaurant employees were
afraid there would be a robbery and worried about getting hurt,
they left in one big group.
       Later, at Stewart’s house, Gilchrist saw Stewart go outside
to talk with Freeman and Sanders, who sat in the front seats of a
car. Two shotguns were in the front, next to Freeman and
Sanders. Gilchrist was still at Stewart’s house when Stewart
received a call. After the call, she told Gilchrist that Freeman and
Sanders did not commit the robbery because the manager did not
go outside. She said the robbery would instead be done Saturday
night. Freeman and Sanders were going to go to the restaurant,
wait until the manager came out, and push him back inside.

   D. In December 1980, Freeman and Sanders
      implemented Stewart’s plan to rob the restaurant
      and killed four people

      On December 14, 1980, around 2:00 a.m., as the restaurant
was closing and customers were leaving, Freeman and Sanders
rushed the door and pushed their way inside. They said that this
was a “jack or a stick up.” Both of the men had short-barreled
shotguns. At least one shotgun had a “sawed-off” barrel. Freeman
and Sanders had purchased shotguns in November, including a
sawed-off shotgun.
      Freeman or Sanders struck the cashier, Ahmed Mashuk, in
the head with a shotgun, and Mashuk fell down. They repeatedly




                                 6
kicked him until he was unconscious. Freeman and Sanders
ordered the 11 people in the restaurant (employees and patrons)
to the back. They moved the victims about 25 feet to a hallway.
Some of the victims were told to lie on the floor. They were on the
floor for about four minutes. Freeman or Sanders said:
“Cooperate, please cooperate. We do not want to hurt you. Just
lay down on the floor.”
       Freeman and Sanders directed the victims to go in the
restaurant’s walk-in freezer. One of the robbers told the manager
to open the safe. The manager complied, retrieving about $500
from the safe. He was then also ordered into the freezer.
       Freeman and Sanders ordered the 11 individuals in the
freezer to provide their valuables. A bucket was passed around,
and the valuables were collected. A few of the victims started
getting “more and more scared”, but none of the victims resisted
or failed to cooperate.
       Mashuk was “pulled” and “kicked” into the freezer. He was
unconscious, lying in the freezer with his feet outside the door.
Freeman and Sanders ordered him to move, but he could not.
One of them pointed their gun at Mashuk and said, “Someone
move him or he’ll get it first.”
       Soon after collecting the valuables, Freeman and Sanders
started shooting without warning. They fired the shotguns from a
few feet away. One witness estimated 12 to 20 shots were fired.
Approximately 15 to 20 minutes elapsed between when Freeman
and Sanders arrived and the shots were fired.
       Four people died from gunshot wounds: David Burrell, Dita
Agtani, Ahmad Mashuk, and Cesario Luna. Many more were
severely injured. Dionne Irvin was struck by shotgun pellets in
her back, neck, and arm. At the time of trial, she was no longer




                                 7
able to bend her wrist or use her fingers correctly on the arm that
was shot. Evelyn Jackson was shot in the back of the head. She
spent two months in the hospital and at the time of trial still
suffered from double vision, other vision issues, problems with
her neck, and weakness on the right side of her body. Tammy
Rogoway was shot and lost feeling in her legs. At the time of trial,
Rogoway still had over 100 shotgun pellets lodged into her back,
and could not feel the right side of her body. Michael Mallory lost
his right eye from a gunshot pellet.
       When Stewart pleaded guilty to four counts of murder, she
admitted that “in truth and fact [she was] the driver of the
getaway car on the date of December 14, 1980, at Bob’s Big Boy
Restaurant at 2:00 a.m., knowing that there was a robbery to
take place by at least Ricardo Rene Sanders.”

                          DISCUSSION

   I.    Governing Law

       The Legislature enacted Senate Bill 1437 (SB 1437) “to
amend the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f);
accord, § 189, subd. (e); People v. Lewis (2021) 11 Cal.5th 952, 959
(Lewis).)
       SB 1437 also added section 1170.95 to the Penal Code
which, as mentioned above, was later renumbered to section
1172.6. (Stats. 2018, ch. 1015, § 4; Stats. 2022, ch. 58, § 10.) This
section permits individuals who were convicted of felony murder




                                 8
or murder under a natural and probable consequences theory, but
who could not be convicted of murder following SB 1437’s changes
to sections 188 and 189, to petition the sentencing court to vacate
the conviction and resentence on any remaining counts. (§ 1172.6,
subd. (a).) A petition for relief under section 1172.6 must include
a declaration by the petitioner that he or she is eligible for relief
based on all the requirements of subdivision (a), the superior
court case number and year of the petitioner’s conviction, and a
request for appointment of counsel, should the petitioner seek
appointment. (§ 1172.6, subd. (b)(1).)
       Subdivision (c) of section 1172.6 provides: “Within 60 days
after service of a petition that meets the requirements set forth in
subdivision (b), the prosecutor shall file and serve a response.
The petitioner may file and serve a reply within 30 days after the
prosecutor’s response is served. These deadlines shall be
extended for good cause. After the parties have had an
opportunity to submit briefings, the court shall hold a hearing to
determine whether the petitioner has made a prima facie case for
relief. If the petitioner makes a prima facie showing that the
petitioner is entitled to relief, the court shall issue an order to
show cause. If the court declines to make an order to show cause,
it shall provide a statement fully setting forth its reasons for
doing so.”
       “If the trial court determines that a prima facie showing for
relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to
vacate the murder conviction and to recall the sentence and
resentence the petitioner on any remaining counts in the same
manner as if the petitioner had not . . . previously been
sentenced, provided that the new sentence, if any, is not greater




                                 9
than the initial sentence.’ ([§ 1172.6], subd. (d)(1).)” (Lewis,
supra, 11 Cal.5th at p. 960.) At the hearing, the parties may rely
on the record of conviction or present “new or additional
evidence” to support their positions, and “the burden of proof
shall be on the prosecution to prove, beyond a reasonable doubt,
that the petitioner is guilty of murder . . . under California law as
amended by the changes to Section 188 or 189 made effective
January 1, 2019.” (§ 1172.6, subd. (d)(3).)

   II.    Analysis

       As Stewart acknowledges, “[o]nce the section [1172.6]
proceedings have progressed to a hearing pursuant to section
1172.6, subdivision (d)(3), the appellate courts have agreed that
the trial court’s factual findings at that hearing should be
reviewed for substantial evidence. [Citations].” Despite
acknowledging this consensus, Stewart “believes the correct
standard is independent review.” We disagree with Stewart and
decline her invitation to depart from the well-established
substantial evidence standard. (See, e.g., People v. Owens (2022)
78 Cal.App.5th 1015, 1022; People v. Clements (2022) 75
Cal.App.5th 276, 298.)
       Alternatively, Stewart contends the trial court’s finding
that she was a major participant who acted with reckless
indifference to human life is unsupported by substantial
evidence. For reasons discussed in greater detail below, we
disagree.
       In assessing Stewart’s argument, we review the record in
the light most favorable to the judgment to determine if there is
substantial evidence from which any rational trier of fact could
find each element of the crime beyond a reasonable doubt.
(Jackson v. Virginia (1979) 443 U.S. 307, 318-319; People v.




                                 10
Staten (2000) 24 Cal.4th 434, 460.) Substantial evidence is
evidence that is “‘reasonable in nature, credible, and of solid
value.’ [Citation.]” (People v. Johnson (1980) 26 Cal.3d 557, 576.)
Substantial evidence includes circumstantial evidence and
reasonable inferences based on that evidence. (In re James D.
(1981) 116 Cal.App.3d 810, 813.) In reviewing a sufficiency claim,
we “presume in support of the judgment the existence of every
fact that the trier of fact could reasonably deduce from the
evidence. [Citation.]” (People v. Medina (2009) 46 Cal.4th 913,
919.)
       In People v. Banks (2015) 61 Cal.4th 788, our Supreme
Court provided a non-exhaustive list of factors relevant to
determining whether an individual was a “major participant” in
an underlying felony, including: (1) the defendant’s role in
planning the criminal enterprise that led to death; (2) the
defendant’s role in supplying or using lethal weapons; (3) the
defendant’s awareness of the dangers posed by the nature of the
crime, the weapons used, or the past experience with the other
participants; (4) whether the defendant was present at the scene
of the killing; (5) whether the defendant’s actions or inactions
played a particular role in the death; and (6) what the defendant
did after lethal force was used. (Id. at p. 803.) “No one of these
considerations is necessary, nor is any one of them necessarily
sufficient.” (Ibid.) In determining whether a defendant was a
major participant in an offense, the finder of fact must consider
the totality of the circumstances. (Id. at p. 802.)
       In People v. Clark (2016) 63 Cal.4th 522, (Clark), the
Supreme Court expounded upon the meaning of “reckless
indifference to human life,” and set forth a non-exclusive list of
relevant factors, including: (1) the defendant’s knowledge of




                                11
weapons used in the crime; (2) how those weapons were used; (3)
the number of weapons used; (4) the defendant’s proximity to the
crime; (5) the defendant’s opportunity to stop the killing or aid
the victim; (6) the duration of the crime; (7) the defendant’s
knowledge of the killer’s propensity to kill; and (8) the
defendant’s efforts, if any, to minimize the possibility of violence
during the crime. (Id. at pp. 616-623.) Like the Banks factors
listed above, “‘[n]o one of these considerations is necessary, nor is
any one of them necessarily sufficient.’” (Id. at p. 618.) “We
analyze the totality of the circumstances to determine whether
[Stewart] acted with reckless indifference to human life.” (In re
Scoggins (2020) 9 Cal.5th 667, 677 (Scoggins).)
       We begin by analyzing whether substantial evidence
supports the trial court’s finding that Stewart was a major
participant in the robbery. We conclude the answer is yes. As the
trial court explained, in addition to being the getaway driver,
Stewart was integrally involved in the planning of the takeover
robbery of the restaurant. She told friends she had “set up” the
robbery and tried to recruit them to participate in the conspiracy.
In the months leading up to the robbery, she provided her co-
conspirators with knowledge about the restaurant’s workings and
layout. She and her co-conspirators also attempted a similar
robbery at the same restaurant two months before the robbery
that gave rise to her murder convictions. When the robbery did
occur, Stewart acted as the getaway driver as her co-conspirators,
armed with shotguns, entered the restaurant and relied on her
information to control the victims and seek out the restaurant’s
safe. Based on these facts, the trial court could reasonably
conclude Stewart was a major participant in the robberies.




                                 12
       The trial court’s finding that Stewart acted with reckless
indifference to human life is likewise supported by substantial
evidence. As the trial court noted, the robbery Stewart planned
was especially dangerous. Freeman and Sanders each had
shotguns, and Stewart knew they would be armed. Stewart’s plan
contemplated that the gunmen would enter the restaurant right
before it closed, with patrons and employees still present. The
plan entailed the gunmen holding the victims at gunpoint for
several minutes as they collected the victims’ valuables and
opened the safe. It is notable that Stewart warned off one of her
friends who worked at the restaurant because she did not want
that friend to be put in harm’s way when the robbery occurred.
This warning shows Stewart knew the robbery victims might get
hurt. Stewart also threatened a manager at the restaurant whom
she disliked, saying she would cool him off “in the freezer,”
providing evidence that she may have known her co-conspirators
would hold and possibly harm the robbery victims in the freezer.
And lastly, the robbery itself was unnecessarily violent from
beginning to end. It started with the gunmen beating the cashier
unconscious without warning and ended with them shooting the
victims in the freezer. The trial court could reasonably infer that
Stewart, as one of the robbery’s principal planners, knew the
gunmen were going to carry out the robbery in an unnecessarily
violent manner.
       Stewart additionally argues principles of res judicata and
collateral estoppel bar the prosecution from relitigating her
intent to have the murders committed. This argument is
inapposite. The trial court did not deny Stewart relief based on a
finding of intent to kill. Indeed, the court expressly declined to
decide whether Stewart harbored an intent to kill, instead




                                13
denying relief based on its conclusion that she was a major
participant who acted with reckless indifference to human life.
We therefore need not address this argument further.

                         DISPOSITION

      The order denying Stewart’s section 1172.6 petition is
affirmed.

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                     CURREY, J.
We concur:




MANELLA, P.J.




COLLINS, J.




                               14